Citation Nr: 1621254	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-45 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dizziness due to heat exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.

4.  Entitlement to service connection for tubular adenoma, to include as due to exposure to mustard gas and herbicides.

5.  Entitlement to service connection for colon polyps, to include as due to exposure to mustard gas and herbicides.

6.  Entitlement to a compensable rating for asbestosis.

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

8.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

9.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to a disability rating in excess of 30 percent for acne vulgaris.

12.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 (acne vulgaris), August 2009 (asbestosis) and February 2010 (service connection and neuropathy claims) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issue of entitlement to an initial rating in excess of 50 percent for PTSD comes before the Board on appeal of a May 2012 rating decision from the RO in Muskogee, Oklahoma.  The RO in Montgomery, Alabama has jurisdiction over all issues on appeal.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, a March 2015 statement of the case indicates that the evidence includes outpatient treatment records from the Central Alabama Veterans Health Care System from November 30, 2005 to March 23, 2015.  However, the records available to the Board in the electronic claims file include sporadic VA treatment records which appear to include portions of treatment records submitted by the Veteran but additional treatment records may exist.  Accordingly, the RO must make further efforts obtain all VA Medical Center records from all facilities identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran was afforded a VA examination in order to determine the etiology of the Veteran's claimed hypertension and erectile dysfunction in August 2009.  Regrettably, the VA examiner was not provided with the claims file at that time of the examination.  Further, the VA examiner indicates that the Veteran's erectile dysfunction is not due to diabetes mellitus, as the condition predated diabetes and states that the most likely etiology of erectile dysfunction is medication but the examiner did not provide any additional details regarding his findings, to include whether the Veteran's diabetes medication effects his erectile dysfunction.  Further, the examiner provided no rationale whatsoever for finding that hypertension was not related to diabetes or that either condition was aggravated by diabetes.  Therefore, the opinion is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, new VA examinations must be scheduled.  

In July 2015, the Veteran sent evidence suggesting that his PTSD had increased in severity since his last VA examination, in April 2013.  Moreover, the Veteran was last examined for his neuropathy symptoms in April 2013, for his acne vulgaris in February 2009 and for asbestosis in August 2009.  As such, considering the potential worsening of the disabilities and the lapse of many years since the last examinations, not to mention the Veteran's aforementioned assertions as to worsening, the Board finds that another examination should be performed for these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claims for increased evaluations. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to determine all VA medical facilities in which he has received treatment.  Thereafter, obtain and associate with the claims file all VA medical records pertaining to the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Then, forward the claims file to the VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension or erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus, to include his medication for diabetes mellitus.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, accord the Veteran appropriate VA examinations to determine the nature and severity of the Veteran's asbestosis, peripheral neuropathy of the upper and lower extremities, acne vulgaris and PTSD.

The Veteran's claims file, including a copy of this remand, must be made available to each examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

